U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q Quarterly Report Under the Securities Exchange Act of 1934 For Quarter Ended:September 30, 2015 Commission File Number:000-52898 SUNSHINE BIOPHARMA INC. (Exact name of small business issuer as specified in its charter) Colorado 20-5566275 (State of other jurisdiction of incorporation) (IRS Employer ID No.) 469 Jean-Talon West 3rdFloor Montreal, Quebec, Canada H3N 1R4 (Address of principal executive offices) (514) 764-9698 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo The number of shares of the registrant’s only class of Common Stock issued and outstanding as of November 4, 2015, was 137,549,992 shares. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Unaudited Consolidated Balance Sheet as of September 30, 2015 3 Unaudited Statement of Operations for the Three and Nine Month Periods Ended September 30, 2015 4 Unaudited Consolidated Statement of Cash Flows for the for the Three and Nine Month Periods Ended September 30, 2015 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II OTHER INFORMATION Item Item 1. Legal Proceedings 23 Item1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 2 Sunshine Biopharma, Inc. Consolidated Balance Sheet Unaudited Audited September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of note payable Accounts payable Interest payable Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY (DEFICIT) Preferred stock, Series A $0.10 par value per share; Authorized 5,000,000 Shares; Issued and outstanding -0- shares. - - Preferred stock, Series B $0.10 par value per share; Authorized 500,000 Shares; Issued and outstanding 500,000 shares. Common Stock, $0.001 per share; Authorized 200,000,000 Shares; Issued and outstanding 134,392,097 and 73,551,041 at September 30, 2015 and December 31, 2014 respectively Capital paid in excess of par value Accumulated comprehensive income - Accumulated (Deficit) ) ) TOTAL SHAREHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) $ $ See Accompanying Notes To These Financial Statements. 3 Sunshine Biopharma, Inc. Unaudited Consolidated Statement Of Operations and Comprehensive Loss Unaudited Unaudited Unaudited Unaudited 3 Months 3 Months 9 Months 9 Months Ended Ended Ended Ended September 30, September 30, September 30, September 30, Revenue: $
